Citation Nr: 1508248	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 2004, for the award of service connection for a schizoaffective disorder for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits, including based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to March 1976.  He died on May [redacted], 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that at the time of his death, the Veteran had an appeal pending of the issue of entitlement to an earlier effective date for his award of service connection for a schizoaffective disorder.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing that claim to completion, and that status was granted by the agency of original jurisdiction (AOJ) pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purpose of the claim pending at the date of the Veteran's death.  Id.  


FINDINGS OF FACT

1.  On November 24, 1997, the RO received an application for VA disability compensation wherein the Veteran sought service connection for a mental condition.  

2.  In April 1998, the RO denied service connection for an acquired psychiatric disorder.

3.  In a May 2009 decision, the RO granted service for schizoaffective disorder and assigned an effective date of November 30, 2004.

4.  The Veteran's claim of service connection was granted based in part on the receipt of service department records that were not associated with the claims file when VA first decided the claim in April 1998.  


CONCLUSION OF LAW

The criteria for an effective date of November 24, 1997, for the grant of service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 2009 RO decision, the Veteran was granted service connection for schizoaffective disorder, evaluated as 100 percent disabling, effective from November 30, 2004.  The Veteran disagreed with the assigned effective date, arguing, through counsel, that he is entitled to an effective date in November 1997 in accordance with the provisions of 38 C.F.R. § 3.156(c).  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2014).  If, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2014).  When benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

A review of the record shows that the Veteran had initially applied for VA disability compensation in November 2007, at which he sought service connection for a mental condition.  In an April 1998 decision, the RO denied service connection for an acquired psychiatric disorder.  It was noted that the Veteran had been diagnosed as having paranoid schizophrenia, dysthymic disorder, alcohol abuse in full remission, and major depression with mood congruent psychotic features, and that the evidence showed that the Veteran was severely disabled due to paranoid schizophrenia.  However, the RO denied the Veteran's claim because the evidence failed to demonstrate that the Veteran had a psychiatric disorder that was incurred in or aggravated by service.  The Veteran did not appeal that decision and it became final.

In November 2004, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD), which claim led to the eventual grant of service connection for schizoaffective disorder in May 2009.  That grant was based on the report of a March 2009 VA contract examination that contained the examiner's opinion that it was as likely as not that the Veteran had developed psychological problems during service, which problems warranted a formal diagnosis, and that it was as likely as not that the stress and change of life events that Veteran experienced in service led to the development of schizoaffective disorder, which as likely as not started during service.  The examiner's opinion regarding the onset of schizoaffective disorder was based largely on a February 1976 service record indicating that the Veteran had demonstrated a complete inability to adapt socially or emotionally and recommending the Veteran for an immediate discharge.

In the instant case, the Board agrees that an effective date earlier than November 30, 2004, is warranted in accordance with 38 C.F.R. § 3.156(c).  This is so because it is clear that the award of service connection for schizoaffective disorder was based, at least in part, on the findings contained in the February 1976 document, which is a relevant official service department record.  Notably, this document was not associated with the record until the Veteran's service personnel records were received in July 2005.  In other words, the document had not been associated with the claims folder when the Veteran was initially denied service connection for an acquired psychiatric disorder in April 1998.  There is also nothing to suggest that VA could not have obtained the Veteran's service personnel records at the time his original claim was decided.

Accordingly, because the Veteran's award of service connection was based in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," the proper effective date of his award will be the latter of the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c).  In this regard, the Board notes that it does not appear as though the RO initially considered the Veteran's claim of service connection for PTSD to have been previously denied, despite later indicating in a July 2012 statement of the case (SOC) that the claim was in fact "reopened."  Regardless, however, of the RO's characterization of the Veteran's claim, it is clear that the Veteran was denied service connection for an acquired psychiatric disorder in 1998 and was later awarded service connection for an acquired psychiatric disorder in 2009 based, at least in part, on service department records that were not before that RO at the time it rendered the 1998 decision.  Accordingly, the Board finds that the effective date provisions of 38 C.F.R. § 3.156(c)(3) are for application.

In denying an effective date prior to November 30, 2004, for the award of service connection for schizoaffective disorder, the RO considered the specific argument raised by counsel but found that entitlement to service connection for schizoaffective disorder did not arise until VA received a positive opinion attributing the Veteran's psychiatric disability to service.  Although it is true that medical evidence of a nexus did not exist until 2009, the Veteran's service-connected disorder is considered a chronic disease that may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Given that the Veteran was recommended for discharge from service on account of what was later determined to be manifestations of his schizoaffective disorder, the Board will resolve reasonable doubt in favor of the Veteran and assume that his disorder had manifested to a compensable degree in accordance with the criteria for rating mental disorders.  Thus, it may be presumed that his schizoaffective disorder was incurred in service, which gives rise to a presumption of service connection under 38 C.F.R. § 3.303(b).  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  Accordingly, medical evidence of a nexus is not required and the facts of the case make clear that the Veteran's entitlement to benefits arose before he filed his 1997 claim.  Accordingly, the Board finds that application of 38 C.F.R. § 3.156(c) warrants the assignment of an effective date of November 24, 1997, the date that VA received the Veteran's claim for VA disability compensation, for his award of service connection for schizoaffective disorder.


ORDER

Entitlement to an effective date of November 24, 1997, for the grant of service connection for schizoaffective disorder is granted.


REMAND

Having determined that an effective date of November 24, 1997, for the grant of service connection for schizoaffective disorder is warranted, the AOJ must determine in the first instance the appropriate rating for the Veteran's schizoaffective disorder prior to November 30, 2004.  In this regard, the Board notes that that Veteran's schizoaffective disorder was evaluated as 100 percent disabling from that date.  

Pertinent to the question of whether the appellant is entitled to DIC benefits, the Board points out that a surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the veteran's death was not the result of his or her own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death.  Thus, if it is determined by the AOJ that the Veteran's schizoaffective disorder should be rated as 100 percent disabling from May 2000 or prior, the appellant would be entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Accordingly, the Board finds it necessary to remand the issue of entitlement to DIC as it is inextricably intertwined with the AOJ's implementation of the Board's grant of entitlement to an earlier effective date for the award of service connection for schizoaffective disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The Board also finds that if DIC benefits are not awarded under 38 U.S.C.A. § 1318, further development is required to determine whether the appellant is entitled to DIC benefits under 38 U.S.C.A § 1310, which provides that DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  The Veteran's cause of death was listed on his certificate of death as respiratory failure caused by chronic obstructive pulmonary disorder.  Other significant conditions contributing to his death were listed as alcohol intoxication, rhabdomyolysis, hematemesis, and probable alcohol gastritis.  In support of her claim, the appellant has stated her belief that the Veteran abused alcohol to deal with his symptoms of schizophrenia.  She also submitted an article discussing the connection between chronic alcohol abuse and acute respiratory failure.  Given the appellant's contention and the evidence of record, the Board finds that, if section 1318 DIC benefits are not granted, the AOJ should obtain a medical opinion addressing the appellant's theory of entitlement to section 1310 DIC benefits.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (holding that the duty to assist may require the Secretary to provide a medical opinion under 38 U.S.C.A. § 5103A(a) for DIC claimants); see also Wood v. Peake, 520 F.3d 1345, 1349-50 (Fed.Cir.2008) (holding that section 5103A(a) "requires the VA to provide a claimant with a free medical opinion whenever such an opinion is (1) 'necessary to substantiate [the] claim,' unless (2) 'no reasonable possibility exists that such assistance would aid in substantiating [the] claim'" (quoting 38 U.S.C.A. § 5103A(a))).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must effectuate the Board's grant of entitlement to an effective date of November 24, 1997, for the grant of service connection for schizoaffective disorder.  In doing so, the AOJ must determine the appropriate rating for the Veteran's schizoaffective disorder from November 24, 1997, to November 30, 2004, to include consideration of the possibility of staged ratings.  

2.  After assigning disability rating(s) for the Veteran's schizoaffective disorder for the period from November 24, 1997, to November 30, 2004, the AOJ should consider whether the appellant is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.

If the AOJ determines that the appellant is not entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318, then the AOJ should refer the claims file for review by a VA clinician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's service-connected schizoaffective disorder caused or contributed to his death.  In rendering this opinion, the clinician is requested to consider whether there was an association between the Veteran's alcohol abuse and his schizoaffective disorder.

If the clinician determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's disease(s) or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to DIC benefits.  If a benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


